DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
1.       The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

EXAMINER’S AMENDMENT
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 17 has been amended and replaced by the following: 
--17. (Currently Amended) A process of heating or cooling a fluid or a body through a vapour compression circuit containing a heat transfer composition, said process comprising successively fluid evaporation or of the heat transfer composition, compression of the fluid or heat transfer composition, fluid condensation or heat transfer composition, and fluid expansion or heat transfer composition, wherein the heat transfer composition is that according to claim 4.--

Allowable Subject Matter
3.         Claims 4-6, 13-17 and 20 are allowed.

Reason for Allowance
4.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: an azeotropic composition comprising between 76% to 79% weight of HFO-1234yf, between 12% to 15% weight of HFC-152a, and between 7% to 9% weight of HFC-134a, in relation to a total weight of the azeotropic composition, wherein the global warming potential of the azeotropic composition is at most 150 of instant independent claim 4; and the heat transfer system comprising a vapour compression circuit containing an azeotropic composition, said circuit containing an oil separator and a screw compressor, wherein the azeotropic composition comprises between 74 to 81.5% weight of HFO- 1324yf, between 6.5 to 10.5% weight of HFC-134a, and between 12 to 16% weight of HFC-152a, in relation to a total weight of the azeotropic composition, and wherein the global warming potential of the azeotropic composition is at most 150 of instant independent claim 20.
The following references (US 20130061613 A1) to Rached; Wissam, (US 20140075969 A1) to Guerin; Sophie et al., (US 20100122545 A1) to Minor; Barbara Haviland et al., (US 20120144857 A1) to Rached; Wissam, (US 20160137895 A1) to KONTOMARIS; KONSTANTINOS et al., (US 20140024575 A1) to Rached; Wissam et al., (US 20140216074 A1) to Minor; Barbara Haviland et al., and (KR 20110029417 A) to PARK KI JUNG et al.; are the most relevant references. However, above mentioned references fail to anticipate or render 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

06/17/2021